Allow me first, Mr. President, to offer you my sincerest
congratulations on your appointment, and to express my
satisfaction that the work of the General Assembly at its
fifty-third session will be led by such a distinguished
representative of a country with which Spain has excellent
relations. I should also like to thank Minister Udovenko for
the efficiency with which he presided over the General
Assembly during the previous session.
The Foreign Minister of Austria has already set out
the main elements of the European Union?s position in the
United Nations. For my part, I should like to highlight
certain issues of particular interest to Spain.
It can generally be said that our Organization is today
in a stronger position than in previous years, which were
characterized by a predominant feeling of crisis. The major
reforms undertaken will enable the United Nations to
continue to be the main forum for international cooperation.
Dialogue, the promotion of respect for human rights and the
development of international life will continue under the
auspices of the United Nations. Furthermore, the
Organization has consolidated its primary function of
maintaining international peace and security.
An essential element of the strengthening process that
the United Nations is currently undergoing is greater
recognition of the limits that restrict its action. The process
of reforming the Organization, which the Secretary-General
has set in motion with decisiveness and determination, has
contributed significantly to a sense of getting the
Organization under control and of renewed confidence in its
possibilities. Spain will follow this process very closely so
as to support it and ensure that it is brought to a
successful conclusion.
The debate on enlarging the membership of the
Security Council deserves separate consideration. The
difficulties posed by enlarging the permanent membership
have been confirmed as negotiations have proceeded. We
must not attempt to force decisions that might create
divisions within certain regional groups. Reform must
reflect, as far as possible, general agreement between the
Members of the Organization, and in any case it must
respect the provisions of Article 108 of the Charter. We
must therefore acknowledge that at present there is no
realistic alternative to increasing only the number of non-
permanent members.
In order for our Organization to be able to perform
satisfactorily its indispensable work, it must be endowed
with sufficient funds. The Secretary-General is carrying
out a major reform designed to ensure, among other aims,
better use of the financial means made available to it by
States. However, the current financial situation is very
worrying, largely owing to the accumulation of arrears.
No State should forget that full and timely payment of its
contributions is a legally binding international obligation.
In 1999, my country will become the eighth largest
contributor to the Organization?s budget. We are fully
aware of the responsibility this entails and are ready to
assume it.
With the International Decade for the Eradication of
Colonialism about to end, I believe it is important to
recall that the historic work carried out by the
Organization in this field cannot be considered complete
as long as there remain colonial situations such as the one
which so painfully affects my country. I am referring, of
course, to the question of Gibraltar.
Every year the General Assembly renews its appeals
to Spain and the United Kingdom to continue their
negotiations with a view to putting an end to the colonial
situation of Gibraltar. The current negotiation process
stems from the so-called Brussels declaration of 1984, in
which the Governments of our two States undertook to
establish a negotiation process, to include sovereignty
issues, in order to settle all their differences. During the
1997 negotiating round I submitted a proposal that would
allow Spain to regain sovereignty over Gibraltar, while
maintaining for the inhabitants of the Territory all their
current benefits, granting them, in the framework of the
Spanish State, a greater degree of political autonomy than
they enjoy today, and agreeing, as an additional guarantee
26


of Spain?s good faith, to share sovereignty with the United
Kingdom for a long transition period.
I believe that that proposal should be able to form the
basis of an agreement that would, once and for all, put an
end to an anachronistic situation originating from the
dynastic wars of the early eighteenth century.
Respect for human rights is essential in guaranteeing
the maintenance of international peace and security. Our
Organization also plays a prominent role in this field.
The commemoration of the fiftieth anniversary of the
adoption of the Universal Declaration of Human Rights
should provide a powerful incentive to continue to develop
international instruments for protecting human rights. The
adoption of the statute of the International Criminal Court
during the recent Rome Conference marked a very
significant step in that direction. Spain firmly supported the
adoption of the statute, signed it on the first day, and is
prepared to carry out any actions needed to ensure its
prompt entry into force.
Likewise, I wish to back the important work
performed by the United Nations High Commissioner for
Human Rights, and to underline the importance that my
country attaches to the work of the Commission on Human
Rights, to which it has presented its candidature for the
period 2000 to 2002.
Terrorism constitutes a serious threat to domestic and
international security, to the development and functioning
of democratic institutions throughout the world and to the
exercise of human rights. Spain firmly believes in
strengthening the machinery of international cooperation,
for which the United Nations is a key forum. Spain, which
has ratified all conventions adopted on this issue, has
already signed the International Convention for the
Suppression of Terrorist Bombings and hopes that, as the
next step, a convention for the suppression of acts of
nuclear terrorism can be adopted.
Similarly, Spain gives high priority to the international
fight against drugs. This was evidenced by the Spanish
Prime Minister?s attendance at the special session of the
General Assembly in June, which was devoted to this
universal problem and which contributed substantially to
reaffirming our conviction that it is critical to consolidate
international coordination in seeking global solutions based
on the principles of shared responsibility, attention to
sustainable development and boosting regional and
interregional cooperation.
Multilateral development cooperation and poverty
eradication are crucial to the establishment of peaceful
international coexistence based on respect for human
rights. Spain is following with attention the
implementation of the reform measures proposed by the
Secretary-General. My Government praises the
momentum the Secretary-General is giving to the reform
of the environmental and human settlement sectors
directly linked to development. My country is
participating in studying new financing formulas to
provide sufficient resources for development cooperation.
In this regard, without losing sight of the unavoidable
debate on budgetary matters, Spain will consider a
possible gradual increase in its voluntary contributions
over the next few years.
On the subject of disarmament, Spain will shortly
ratify the Ottawa Convention on the Prohibition of the
Use, Stockpiling, Production and Transfer of Anti-
Personnel Mines and on Their Destruction; it is pleased
with the swift pace of ratification of the Convention. It is
likewise of the utmost importance that next year we
should succeed in concluding negotiations on a protocol
on verification of biological weapons.
As regards nuclear weapons, I cannot but express
once again my concern at the nuclear tests conducted by
India and Pakistan, which go against the international
community?s efforts to prevent nuclear proliferation.
Nevertheless, we are optimistic about the forthcoming
commencement of negotiations on a treaty banning the
production of fissile materials for the manufacture of
nuclear weapons. Finally, we are confident that this
progress can be further enhanced by India?s and
Pakistan?s accession to the Comprehensive Nuclear-Test-
Ban Treaty.
The chief aim of our Organization continues to be
the maintenance of international peace and security. Here
the United Nations increasingly uses the means that
regional organizations or groups of States place at its
disposal. As a result, its response to various crises is
becoming more flexible and the legitimizing role of the
United Nations now carries more weight. Some good
examples, in addition to the Stabilization Force (SFOR)
and Operation Alba — to cite two cases in which Spain
respectively continues to play and played a particularly
prominent role — are initiatives such as the Stand-by
Forces High-Readiness Brigade (SHIRBRIG), which can
27


speed up United Nations intervention considerably, and in
which Spain is also beginning to participate. Moreover, the
mediation capacity of the Secretary-General and his
representatives has been enhanced even further over the
past year.
In this connection, I wish to reaffirm my country?s
commitment to the maintenance of international peace and
security, in the service of which 2,000 Spaniards are
currently serving. Indeed, in addition to participating in
SFOR, the International Police Task Force (IPTF) and the
United Nations Verification Mission in Guatemala
(MINUGUA), Spain this year sent a police contingent to
the United Nations Observer Mission in Angola (MONUA).
Furthermore, Spain intends to sign soon a memorandum of
understanding with the Secretariat to define the modalities
for making stand-by forces available to the Organization.
Humanitarian assistance operations have come to play
an increasingly important role. Aid workers from many
countries, including Spain, have lost their lives in these
missions. For this reason, my country will continue to
promote all measures that can help improve the security
and safety of personnel providing humanitarian assistance.
The ongoing process of globalization does not mean
the disappearance of the diversity of civilizations and
cultures, which coexist with increasing closeness. To the
contrary, this diversity itself constitutes a value which must
be used to promote solidarity and cooperation among
nations. Indeed, serious crises — some of which I shall
mention in this statement — continue to afflict the
international community; unfortunately too, our ability to
take action is still often limited.
The situation in Africa is cause for serious concern,
and justifies the special consideration our Organization is
giving to African crises. Suffice it to mention the armed
conflict in the Democratic Republic of the Congo, the tragic
humanitarian crisis in Sudan — in the solution of which
Spain is making a special effort to cooperate, the precarious
situation of Sierra Leone and Guinea-Bissau, and the
extremely serious exacerbation of tension in Angola, where
UNITA must respect the Lusaka agreements and where the
United Nations must continue to give its most valuable
support to the peace process.
In Western Sahara, the parties must continue to
demonstrate their good will so that the referendum on self-
determination envisaged in the Secretary-General?s
settlement plan can be held. The coming months will
undoubtedly be crucial. Spain will continue to back the
Secretary-General, his representatives and the United
Nations Mission for the Referendum in Western Sahara
(MINURSO).
The situation in Kosovo is also extremely serious.
Spain backs the territorial integrity of Yugoslavia, but
President Milosevic´ and his Government must understand
that the international community will not remain
impassive in the face of an indiscriminate use of force
that is creating a very serious humanitarian problem. A
sincere negotiation process should be established as soon
as possible to enable Kosovo to regain the necessary
political autonomy in Yugoslavia.
In Latin America, the reconciliation process in
Guatemala continues to make good headway, despite
some tragic incidents, and is an inspiring example. We
are confident that the ongoing talks in Colombia will lead
to a process of national reconciliation, an objective to
which Spain has been giving its fullest support.
As regards the peace process in the Middle East,
Spain is deeply concerned about the current standstill and
actively backs the different initiatives presented,
particularly the European Union proposals, to safeguard
this process and implement the commitments already
made by the parties. There is an urgent need to put an
end to this conflict, which has already lasted too long; it
implies a threat to stability, fundamentally in the
Mediterranean, but with global repercussions. We must
find a solution to achieve a long-lasting reconciliation of
the Jewish, Christian and Islamic cultures. Spain is, to a
great extent, an example of such reconciliation, and we
stand ready to make all necessary efforts to achieve this
goal.
Lastly, in Asia, Spain is following with great
concern the situation in Afghanistan. In another context,
it is confident that the parties will succeed in reaching an
agreement to form a Government in Cambodia after the
recent elections.
I firmly believe that, after a period of excessive and
unjustified hopes and consequent disappointments, now is
the time for the United Nations to forge determinedly
ahead in fostering an international coexistence based on
respect for human rights, justice and solidarity.
Nonetheless, this will only be possible if it has the full
support of all of us. Spain hereby reiterates its fullest
commitment to the United Nations.
28













